RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 07a0194p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                     X
                                Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                      -
                                                      -
                                                      -
                                                          No. 05-4277
          v.
                                                      ,
                                                       >
 MICHAEL D. JOHNSON,                                  -
                             Defendant-Appellant. -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Cincinnati.
                No. 04-00053—Sandra S. Beckwith, Chief District Judge.
                                         Submitted: April 17, 2007
                                    Decided and Filed: May 25, 2007
            Before: MERRITT and GRIFFIN, Circuit Judges; LAWSON, District Judge.*
                                            _________________
                                                 COUNSEL
ON BRIEF: Thomas P. Kurt, Toledo, Ohio, for Appellant. Timothy D. Oakley, UNITED STATES
ATTORNEY, Cincinnati, Ohio, for Appellee.
                                            _________________
                                                OPINION
                                            _________________
         DAVID M. LAWSON, District Judge. Defendant Michael D. Johnson appeals his
convictions and sentences for distributing cocaine and possession of ammunition by a convicted
felon on the following grounds: the fruits of a warrantless search should have been suppressed
because the officers violated the knock-and-announce rule; the district court erred in admitting
opinion testimony by a police officer that the defendant was engaged in drug trafficking; and the
district court failed to provide any explanation for the defendant’s sentence. We conclude that the
search of Johnson’s home and seizure of evidence were not illegal; the admission of the police
officer’s expert opinion testimony does not amount to plain error; and the district court failed to
provide an explanation on the record for its sentence. Therefore, we will affirm the defendant’s
convictions, vacate the sentences, and remand for resentencing.



        *
         The Honorable David M. Lawson, United States District Judge for the Eastern District of Michigan, sitting
by designation.


                                                        1
No. 05-4277          United States v. Johnson                                                  Page 2


                                                 I.
        On July 22, 2003, officers from the Cincinnati Police Violent Crime Squad (VCS) were
investigating narcotics complaints at a house located at 4704 Peabody Avenue in Cincinnati, Ohio.
Police Officer Richard Dews was in a building across the street, watching the house from a window.
The house is owned by the defendant’s great-grandmother.
        Officer Dews observed a number of people in front of the house. Defendant Johnson,
Lawrence Sims, Michael Howard, Phillip Thornton, and three women were on the front porch.
Officer Dews was familiar with Mr. Sims from previous arrests, but it does not appear that he knew
the others. The porch contained a couch, a couple of chairs, and a filing cabinet with a black bag
on top of it.
       Dews testified that he saw Sims approach a number of cars that stopped in front of the house.
He saw Sims take money from people in the cars and give them something in return, which Officer
Dews believed were drugs. The defendant stayed on the porch, but Dews saw Sims look back
toward the porch and communicate with the defendant. To Officer Dews, it appeared that the
defendant was giving Sims directions. Dews explained:
       Q. What was Mr. Johnson doing?
       A. Mr. Johnson was on the – on the porch when I first got to the location. And he
       would yell to Mr. Sims, who was standing in front of the building across the street
       where I was positioned, and he was telling him, you know, to stop the car, get this
       one here. So, when Mr. Sims – that’s what attracted my attention to Mr. Johnson,
       because Mr. Sims looked back to this address where Mr. Johnson was standing on
       the porch, like he was getting directions or getting information from him, so they
       were actually communicating with one another–
       MR. COHEN: Objection, Your Honor.
       THE COURT: Overruled.
J.A. 211. Dews saw the defendant give the money that he collected from the passengers to Michael
Howard, who put it in his pocket.
         Officer Dews also saw Thornton approach vehicles that stopped in front of the house. Dews
testified that Thornton also appeared to be getting instructions from the defendant, who stayed on
the porch. Thornton would approach the cars, speak with the occupants, and return to the porch.
Mr. Johnson would take something out of the black bag on the filing cabinet and give it to Thornton.
Thornton would then return to the street and give the item to the occupant of the vehicle, who would
give Thornton cash. Thornton returned to the porch and gave the money to one of the females sitting
on the porch. This is how Officer Dews characterized what he saw:
       Q. Now, at this time were there other people located at 4704 Peabody?
       A. Yes, there were. There were three females sitting in chairs on the porch, and it
       [sic] was also another male on the porch by the name of Mr. Phillip Thornton. He
       was sitting on the porch also. Mr. Johnson was also having Mr. Thornton leave the
       porch and approach vehicles that were coming down Peabody, have them – have him
       approach the car, see what the – you know, if the car pulled up and stopped, see what
       they wanted. If they wanted to purchase something, what did they want to purchase.
       Mr. Thornton would yell back to Mr. Johnson that they wanted certain –
       MR. COHEN [defense counsel]: Objection, Your Honor; hearsay.
       THE COURT: Sustained.
       ...
       Q. While all this was going on, how did the defendant behave?
No. 05-4277            United States v. Johnson                                                 Page 3


       A. He behaved as though he was in charge. That he was – he was basically in
       charge of the whole operation, or however – whatever was being sold, whatever was
       being purchased, whatever activities were going on, he was the man that was in
       control of that at that corner.
J.A. 212-13, 215-16.
        Officer Dews then was permitted to testify as an expert that the activity that he observed
constituted drug trafficking:
       MR. OAKLEY [AUSA]: And, Your Honor, we would ask that the witness be
       identified as an expert in the identification and behavior of street-level narcotics
       trafficking.
       THE COURT: Mr. Cohen?
       MR. COHEN: No objection, Your Honor.
       THE COURT: All right. Officer Dews will be accepted as an expert in the area of
       street-level narcotics transactions and behaviors that accompany that activity.
       ...
       Q. Officer Dews, now, based upon your experience, your training and your expertise
       and what you’d observed that day on July 22nd, 2003, on Peabody and Orlando, do
       you have an opinion, to a reasonable degree of certainty as to what was going on
       between Mr. Johnson and the other people?
       A. From – based on my experience and what I saw, there was actually – there was
       actual drug trafficking going on. Mr. Johnson was the man in charge of the – the sale
       and also the operations that was there on that corner at that immediate complaint that
       we addressed.
J.A. 206, 224. The defendant’s attorney did not object to this testimony.
        Officer Dews testified next that a Geo Tracker came by and parked in front of the house.
Dews said that the defendant referred to the driver as “White Horse.” The passenger was a heavy
set man. White Horse and the heavy set man got out of the Tracker, and the defendant walked from
the porch to the sidewalk to meet them. White Horse stayed on the sidewalk, while the defendant
and the heavy set man went onto the porch and sat on the couch. Officer Dews saw the defendant
put something on the ground between his feet. Then the defendant took “a wad of money” from his
left pocket and gave it to the heavy set man. J.A. 218. The heavy set man and White Horse left in
the Tracker.
        The defendant took whatever was between his feet and walked out to the street where a gray
van was parked. He called for Sims to come over. Officer Dews could see that the defendant had
a white baggie and a scale in his hands, which he handed to Sims. Sims put the items in the van, and
the defendant headed back to the porch.
        Officer Dews was relaying everything he saw to other officers via radio and cellular phone.
He asked these other officers to stop the Tracker, but they failed to do so. After the transfer of items
to the van and while the defendant was moving toward the porch, the other officers moved in on the
house at 4704 Peabody Ave. At that point, the defendant ran up the steps and into the house.
        Police Officers Terry Dukes and Ryan Hudson were two of the officers who arrived at the
house. They were in an unmarked van, but they were wearing tactical vests with “POLICE” patches
on them. Officer Dukes testified that the defendant ran into the house when Dukes shouted “Police.”
Officers Dukes and Hudson followed the defendant into the house and eventually found him in the
closet of a bedroom on the second floor. Officer Dukes said he drew his gun and called out “police.”
No. 05-4277           United States v. Johnson                                                Page 4


He testified that the defendant threw an object out of the closet. It landed on a laundry bag on the
bed, and it turned out to be a handgun. Officer Hudson recovered the handgun. He read the
defendant his Miranda rights and then asked him if the gun was loaded. The defendant replied that
it was not. The defendant was arrested.
       On April 7, 2004, the defendant was charged with distributing crack cocaine in violation of
21 U.S.C. § 841 and 18 U.S.C. § 2, possessing a firearm during the commission of a drug trafficking
crime in violation of 18 U.S.C. § 924(c)(1), and possessing ammunition while under disability as
a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).
        On January 12, 2005, the defendant filed a motion to suppress evidence, arguing that the
officers lacked probable cause to believe the defendant had committed a crime or that there was
evidence of a crime in the house. He also argued that the warrantless entry of the house could not
be justified by one of the exceptions to the warrant requirement. The district court denied the
motion, concluding that Officer Dews’ observations constituted probable cause to believe the
defendant was engaged in drug trafficking activity. The officers were therefore entitled to arrest the
defendant without a warrant. Once the police set the lawful arrest in motion, they were entitled to
follow the fleeing defendant into the house under the “hot pursuit” exception explained in United
States v. Santana, 427 U.S. 38 (1976).
         On March 11, 2005, a jury convicted the defendant of distributing crack cocaine (count 2)
and being a felon in possession of ammunition (count 1) but acquitted him of possessing a firearm
in furtherance of a drug crime (count 3). The presentence investigative report put the defendant at
an offense level of 34 with 16 criminal history points, based on the conclusion that the defendant
is a career offender. The defendant filed objections to the presentence report, and the district court
held a hearing, which was continued. Ultimately, the defendant conceded that the appropriate
criminal history and offense levels placed the defendant in a guidelines range of 262 to 327 months.
The district court sentenced the defendant on October 3, 2005 to 262 months imprisonment on count
one and 120 months imprisonment on count two, to be served concurrently, and to be followed by
five years of supervised release. The transcript does not reveal any explanation for the district
court’s sentence.
                                                 II.
        The defendant first argues that the Fourth Amendment requires police officers to knock and
announce their presence before forcibly entering a private residence unless exigent circumstances
are present. He contends that “hot pursuit” is not an exigent circumstance justifying ignoring the
knock and announce rule. Therefore, he argues, the evidence seized from inside the house should
be suppressed.
       The court of appeals reviews the district court’s denial of a motion to suppress applying two
standards: its factual findings are reviewed for clear error, and its conclusions of law are reviewed
de novo. United States v. Moncivais, 401 F.3d 751, 754 (6th Cir. 2005).
        Because the defendant’s Fourth Amendment claim is premised on a violation of the knock-
and-announce rule, the government suggests that it is vulnerable to the change in the application of
the exclusionary rule wrought by the Supreme Court in Hudson v. Michigan, __ U.S. __, 126 S. Ct.
2159 (2006). In that case, the Court held that suppression of evidence is not the appropriate remedy
for violations of the knock-and-announce rule in cases where the officers have a valid warrant.
There was no warrant in this case, but we need not determine whether that difference is material
because the record contains ample evidence to justify the police officers’ entry without delaying to
knock and announce their presence and intentions. As the Supreme Court has explained, there are
No. 05-4277           United States v. Johnson                                                  Page 5


       many situations in which it is not necessary to knock and announce. It is not
       necessary when circumstances present a threat of physical violence, or if there is
       reason to believe that evidence would likely be destroyed if advance notice were
       given, or if knocking and announcing would be futile. We require only that police
       have a reasonable suspicion under the particular circumstances that one of these
       grounds for failing to knock and announce exists, and we have acknowledged that
       this showing is not high.
Hudson, 126 S. Ct. at 2162-63 (internal quotes, citations, and alterations omitted).
        The defendant relies on this court’s decision in Ingram v. City of Columbus, 185 F.3d 579,
591 (6th Cir. 1999), in which it was acknowledged that “officers who are in ‘hot pursuit’ may
demonstrate exigent circumstances that excuse the knock and announce requirement,” although such
justification was not shown “under the unique circumstances” of that case. Id. at 591. We believe
a more applicable precedent is United States v. Santana, 427 U.S. 38 (1976), cited by the district
court. In that case, an undercover officer gave marked bills to Patricia McCafferty, who entered the
defendant’s home, gave the money to the defendant, and came back out with drugs. The police
arrested Ms. McCafferty and returned to the house to arrest the defendant. She was standing on the
porch when they arrived. The police called out, “Police,” and the defendant ran back into the house.
The police followed her in and arrested her, during which she dropped several envelopes containing
heroin. The defendant had the marked money in her pockets. The Court held that the warrantless
entry into the defendant’s house was justified because the officers were in hot pursuit. They did not
knock and announce their presence.
       The only remaining question is whether her act of retreating into her house could
       thwart an otherwise proper arrest. We hold that it could not. In Warden v. Hayden,
       387 U.S. 294 (1967), we recognized the right of police, who had probable cause to
       believe that an armed robber had entered a house a few minutes before, to make a
       warrantless entry to arrest the robber and to search for weapons. This case, involving
       a true “hot pursuit,” is clearly governed by Warden; the need to act quickly here is
       even greater than in that case while the intrusion is much less. The District Court
       was correct in concluding that “hot pursuit” means some sort of a chase, but it need
       not be an extended hue and cry “in and about (the) public streets.” The fact that the
       pursuit here ended almost as soon as it began did not render it any the less a “hot
       pursuit” sufficient to justify the warrantless entry into Santana’s house. Once
       Santana saw the police, there was likewise a realistic expectation that any delay
       would result in destruction of evidence. See Vale v. Louisiana, 399 U.S. 30, 35
       (1970). Once she had been arrested the search, incident to that arrest, which
       produced the drugs and money was clearly justified.
Id. at 42-43.
        The facts of this case are almost identical to the facts in Santana. The officers here had “a
reasonable suspicion” that “evidence would likely be destroyed” if they followed the knock-and-
announce rule. Hudson, 126 S. Ct. at 2162-63. Officer Dews had just observed the defendant
engage in a number of transactions that he reasonably believed involved the sale of drugs. It was
therefore reasonable for the officers to believe that the defendant intended to destroy evidence once
inside the home. In addition, knocking would have been futile. When the defendant saw the officers
arrive and heard one of them yell “Police,” he turned and fled into the house. There was no reason
to believe the defendant would answer a knock. Because knocking would have been futile, the
officers were not required to do so.
No. 05-4277           United States v. Johnson                                                        Page 6


        We agree with the district court that there was no Fourth Amendment violation in this case.
Consequently, there is no reason to decide whether the exclusionary rule is an appropriate remedy
for disregarding the knock-and-announce rule during a warrantless entry and search.
                                                   III.
        Next, the defendant argues that the district court erred in permitting Officer Richard Dews
to give his expert opinion that the conduct he observed amounted to drug trafficking and the
defendant was “in charge.” The defendant did not object at trial to Officer Dews being considered
an expert witness, nor did he object to Officer Dews’ testimony that the defendant was engaged in
drug trafficking. This court reviews issues involving the admissibility of expert testimony for plain
error where no objection was made at trial. United States v. Abboud, 438 F.3d 554 (6th Cir. 2006).
Under this standard, the defendant must demonstrate
       (1) “error,” (2) that was “plain,” and (3) that “affect[s] substantial rights.” If all three
       conditions are met, an appellate court may then exercise its discretion to notice a
       forfeited error, but only if (4) the error “seriously affected the fairness, integrity or
       public reputation of the judicial proceedings.”
United States v. Oliver, 397 F.3d 369, 378 (6th Cir. 2005).
        We pause here to comment on the procedure used by the trial judge in declaring before the
jury that Officer Dews was to be considered an expert. Other courts have articulated good reasons
disapproving of such practices, with which we agree. See, e.g., United States v. Bartley, 855 F.2d
547, 552 (8th Cir. 1988) (noting that “[s]uch an offer and finding by the Court might influence the
jury in its evaluation of the expert and the better procedure is to avoid an acknowledgment of the
witnesses’ expertise by the Court”); State v. McKinney, 917 P.2d 1214, 1233 (Ariz. 1996) (observing
that “[b]y submitting the witness as an expert in the presence of the jury, counsel may make it appear
that he or she is seeking the judge’s endorsement that the witness is to be considered an expert. . . .
In our view, the trial judge should discourage procedures that may make it appear that the court
endorses the expert status of the witness. The strategic value of the process is quite apparent but
entirely improper”). When a court certifies that a witness is an expert, it lends a note of approval
to the witness that inordinately enhances the witness’s stature and detracts from the court’s neutrality
and detachment. “Except in ruling on an objection, the court should not, in the presence of the jury,
declare that a witness is qualified as an expert or to render an expert opinion, and counsel should not
ask the court to do so.” ABA Civil Trial Practice Standard 17 (Feb. 1998); see also Jones, Rosen,
Wegner & Jones, Rutter Group Practice Guide: Federal Civil Trials & Evidence §8:1548.1 (The
Rutter Group 2006). Instead, the proponent of the witness should pose qualifying and foundational
questions and proceed to elicit opinion testimony. If the opponent objects, the court should rule on
the objection, allowing the objector to pose voir dire questions to the witness’s qualifications if
necessary and requested. See Berry v. McDermid Transp., Inc., 2005 WL 2147946, at *4 (S.D. Ind.
Aug. 1, 2005) (stating that “counsel for both parties should know before trial that the court does not
‘certify’ or declare witnesses to be ‘experts’ when ‘tendered’ as such at trial. Instead, if there is an
objection to an offered opinion, the court will consider the objection. The court’s jury instructions
will refer to ‘opinion witnesses’ rather than ‘expert witnesses’”); see also Jordan v. Bishop, 2003
WL 1562747, at *2 (S.D. Ind. Feb. 14, 2003). The court should then rule on the objection, “to the
extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any
means.” Fed. R. Evid. 103(c).
        Despite the procedure used in this case – to which no objection was made – we do not find
that plain error occurred. Under Federal Rule of Evidence 702, a person with “specialized
knowledge” qualified by his or her “knowledge, skill, experience, training, or education” may give
opinion testimony if it “will assist the trier of fact to understand the evidence or to determine a fact
No. 05-4277           United States v. Johnson                                                   Page 7


in issue.” Fed. R. Evid. 702. Courts generally have permitted police officers to testify as experts
regarding drug trafficking as long as the testimony is relevant and reliable. See United States v.
Lopez-Medina, 461 F.3d 724, 742-43 (6th Cir. 2006). There are innumerable trades and practices
that employ their unique devices, feints, and codes that may mean nothing to the untrained observer
but may speak volumes to a maven qualified by experience or training. The illegal drug trade
certainly fits into that category. “Our court regularly allows qualified law enforcement personnel
to testify on characteristics of criminal activity, as long as appropriate cautionary instructions are
given, since knowledge of such activity is generally beyond the understanding of the average
layman.” United States v. Swafford, 385 F.3d 1026, 1030 (6th Cir. 2004) (quoting United States v.
Thomas, 99 Fed. Appx. 665, 668-69 (6th Cir. 2004)).
        Contact between two people on the street that might appear to the average person to be
nothing more that a casual encounter could in fact be detected as a drug transaction by an
experienced police officer. Interpreting those artifices, encryptions, codes, and jargon can be helpful
to the jury, just as a trained observer on the baseball diamond might be able to point out the bunt
sign among an array of otherwise meaningless scratches and touches by the third base coach. In this
case, Officer Dews had worked for the Cincinnati police department for fourteen years, four of those
years with the violent crime squad, and he had worked on narcotics investigations nearly his entire
fourteen-year career. He testified that he routinely made undercover drug purchases, set up
surveillance, observed individuals trafficking in narcotics interacting in the field, and reported to his
surveillance team members. The government therefore established that Dews was qualified by his
experience to interpret the street conduct he observed for the fact finders. See United States v.
Bender, 265 F.3d 464, 471-72 (6th Cir. 2001) (holding that a police officer with 14 years experience
was qualified “as an expert on the drug-trafficking business and the manufacture and use of powder
cocaine and cocaine base”). This testimony no doubt assisted the jury to understand the evidence.
        The defendant challenges this evidence on appeal on the ground that the opinion intruded
on the jury’s prerogative of determining guilt or innocence. He acknowledges that Rule 704 allows
opinion evidence even though “it embraces an ultimate issue to be decided by the trier of fact.” Fed.
R. Evid. 704(a). However, he insists that this testimony goes too far by telling the jurors how they
should decide the case when they are perfectly capable of interpreting the evidence on their own.
        The defendant is correct in that the advisory committee notes to Rule 704 state that the
“abolition of the ultimate issue rule does not lower the bars so as to admit all opinions.” Fed. R.
Evid. 704, Advisory Committee Note. “[C]ertain opinions which embrace an ultimate issue will be
objectionable on other grounds.” Torres v. County of Oakland, 758 F.2d 147, 150 (6th Cir. 1985).
The advisory committee pointed to the requirements of Rules 701 and 702 that opinions must be
helpful and observed that Rule 403 provides the trial judge with authority to exclude evidence that
is confusing, wastes time, or is unfairly prejudicial, all of which guards “against the admission of
opinions which would merely tell the jury what result to reach, somewhat in the manner of the oath-
helpers of an earlier day.” Fed. R. Evid. 704, Advisory Committee Note. But the defendant failed
to invoke any of these rules at trial, and we find that Officer Dews’s opinion that what he saw
amounted to a drug transaction was sufficiently helpful and insufficiently intrusive so as not to
plainly cross the line into impermissible opinion evidence. Officer Dews did not express his opinion
on the defendant’s guilt, or the credibility of other witnesses, or on what the law required. Rather,
he told the jury what he saw and what it meant to him as viewed through the lens of his expertise.
There was no plain error.
                                                  IV.
        Finally, the defendant complains that the district court did not give reasons for the sentence
it imposed. Since United States v. Booker, 543 U.S. 220 (2005), made the United States Sentencing
Guidelines advisory, the courts of appeal review sentences imposed by the district courts for
No. 05-4277           United States v. Johnson                                                   Page 8


reasonableness. United States v. Funk, 477 F.3d 421, 425 (6th Cir. 2007). The district court’s
sentence must be both procedurally and substantively reasonable. United States v. Collington, 461
F.3d 805, 808 (6th Cir. 2006). “Procedural reasonableness requires a sentencing judge to ‘consider’
the factors outlined in 18 U.S.C. § 3553(a) . . . to enable appellate review.” United States v. Smith,
474 F.3d 888, 894 (6th Cir. 2007). The district court is therefore required “to explain the factors that
justify the sentence imposed.” Ibid. “[T]here is no requirement that the district court engage in a
ritualistic incantation of the § 3553(a) factors it considers.” United States v. Chandler, 419 F.3d
484, 488 (6th Cir. 2005). However, the “court’s opinion should be sufficiently detailed to reflect
the considerations listed in § 3553(a).” United States v. McBride, 434 F.3d 470, 474 (6th Cir. 2006).
        This court’s precedent cautions that the lack of discussion of the relevant factors on the way
to fashioning a sentence that is “sufficient, but not greater than necessary” to achieve the goals stated
in section 3553(a) may lead to a finding of procedural unreasonableness:
        [W]e read Booker as instructing appellate courts in determining reasonableness to
        consider not only the length of the sentence but also the factors evaluated and the
        procedures employed by the district court in reaching its sentencing determination.
        Thus, we may conclude that a sentence is unreasonable when the district judge fails
        to “consider” the applicable Guidelines range or neglects to “consider” the other
        factors listed in 18 U.S.C. § 3553(a), and instead simply selects what the judge
        deems an appropriate sentence without such required consideration.
United States v. Webb, 403 F.3d 373, 383 (6th Cir. 2005).
        We have examined carefully the transcript of the sentencing proceedings and the other
documents submitted and are unable to find any discussion of the reasons for which the district court
chose the sentence it settled upon. The district court determined that the appropriate advisory
sentencing guideline range was 262 to 327 months, announced a “tentative sentence” at the bottom
of the range, gave the parties an opportunity to object and comment, and when no objections were
forthcoming, advised the defendant of his appellate rights. We have little doubt that the experienced
and learned trial judge was aware that the sentencing guidelines were advisory and that the factors
enumerated in section 3553(a) were to guide her discretion; but we are unable to point to anything
in the record to confirm our surmise. Therefore, we must vacate the sentence and remand for
resentencing.
                                                   V.
        We find no error in the lower court’s determination of the defendant’s motion to suppress
evidence or the admission of the opinion testimony at trial. We are unable to conclude from the
record that the sentence is procedurally reasonable. Accordingly, the defendant’s convictions are
affirmed, the sentences are vacated, and the case is remanded to the district court for resentencing.